WaltoN, J.
The statutes of this state declare that no attachment of real estate on mesne process shall create any lien thereon, unless the nature and amount of the plaintiff’s demand are set forth in proper counts, or a specification thereof is annexed to the writ. Act 1888, c. 344. E. S., c. 81, §56.
This is a real action, and the only question is whether the account annexed to the plaintiff’s writ in a former suit of his, against the then owner of the land, contained a sufficient specification of the nature and amount of his demands to justify and sustain an attachment of real estate. We think it did not. The first item of the account was for " Balance as per s’flement, Settlement of what ? Of an account for intoxicating liquors sold in violation of law, or of an account for goods lawfully sold ? Surely, the nature of the demands settled is not so stated that upon an examination of the writ one could tell whether they wore valid or invalid. We think such a specification is not sufficient. The third and sixth items were for " mdse as per bill, 7.75,” and for " mdse as per bill, 39.75.” Could anything be more indefinite ? In the construction of the statutes above cited it has been held that when an action is brought upon an account annexed to the writ, something more is required *294than a statement that there is a certain " amount ” or " balance ” due to the plaintiff. Saco v. Hopkinton, 29 Maine, 268; Savings Bank v. Land and Lumber Co. 73 Maine, 404. And in Bennett v. Davis, 62 Maine, 544, where, in an action upon an account annexed, the only item in the account annexed was, " To groceries as per bill of particulars rendered, §28.52,” the court held the declaration bad on demurrer.
Yery clearly the account annexed to the plaintiff’s writ in his suit against the then owner of the land demanded in this suit, was not sufficient to sustain the attachment, and such being the case, it is conceded by the plaintiff’s counsel that judgment must ■be rendered for the defendants.

Judgment for defendants.

AepletoN, C. J., Barrows, Daneorth, Peters and Symonds, .33., concurred.